Case 2:19-cr-20100-NGE-DRG ECF No.1 filed 02/26/19 PagelD.1 Page1of7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
ONITED STATES OF AMERICA, Case:2:19-cr-20100
Judge: Edmunds, Nancy G.
Plaintiff, MJ: Grand, David R.

Filed: 02-26-2019 At 03:00 PM
SEALED MATTER (dat)

VS.

D-1 JERMAINE MATTHEWS, VIOLATIONS:

D-2 DONZELL COATS 21 U.S.C. § 841(a)(1)

D-3 TAMARA ROSE 21 U.S.C. § 846

D-4 MARIAN MEADE 21 U.S.C. § 843(b)
Defendants. 18 U.S.C. § 2

/
INDICTMENT
The Grand Jury charges that:

COUNT ONE
(21 U.S.C. § 846 — Conspiracy to Distribute a Controlled Substance) |

D-1 JERMAINE MATTHEWS
D-2 DONZELL COATS
D-3 TAMARA ROSE
D-4 MARIAN MEADE
On or about August 18, 2018 through January 9, 2019, in the
Eastern District of Michigan and elsewhere, the defendants, JERMAINE
MATTHEWS, DONZELL COATS, TAMARA ROSE, MARIAN MEADE

did conspire and agree with each other, and with other persons known

|
Case 2:19-cr-20100-NGE-DRG ECF No.1 filed 02/26/19 PagelD.2 Page 2of7

and unknown to the Grand Jury, to commit an offense against the United .
States, that is, to knowingly possess with intent to distribute and to .
distribute over 40 grams of a mixture or substance containing a
detectable amount of N-phenyl-N- [1-(2-phenylethy] ) -4-piperidinyl]
propanamide, which is more commonly known as fentanyl, a Schedule II
controlled substance, all in violation of Title 21, United States Code $$

846, 841(a)(1),(b)(1)(B)Gi).

COUNT TWO
(21 U.S.C. § 841 — Distribution of a Controlled Substance)

D-1 JERMAINE MATTHEWS
On or about August 17, 2018, in the Eastern District of Michigan,
the defendants, JERMAINE MATTHEWS, did knowingly and
intentionally distribute a controlled substance, in violation of Title 21,
United States Code, Section B41(a)(1).
It is further alleged that the controlled substance involved was a
mixture containing a detectable amount of N-phenyl-N-[1-(2-

phenylethyl ) -4-piperidinyl] propanamide, which is more commonly
Case 2:19-cr-20100-NGE-DRG ECF No.1 filed 02/26/19 PagelD.3 Page 3 of 7

_ known as fentanyl, a Schedule IT controlled substance, all in violation of

Title 21, United States Code, § 841(b)(1)(C) and 18 U.S.C. § 2.

COUNT THREE
(21 U.S.C. § 841 — Distribution of a Controlled Substance)

D-1 JERMAINE MATTHEWS
D-2 DONZELL COATS

On or about August 22, 2018, in the Eastern District of Michigan,
the defendants, JERMAINE MATTHEWS and DONZELL COATS,
individually and while aiding and abetting each other, did knowingly and
intentionally distribute a controlled substance, in violation of Title 21,

United States Code, Section 841(a)(1).

It is further alleged that the controlled substance involved was a
mixture containing a detectable amount of N-phenyl-N- [1-( 2-
phenylethy! ) -4-piperidinyl] propanamide, which is more commonly
known as fentanyl, a Schedule II controlled substance, all in violation of

Title 21, United States Code, §841(b)(1)(C) and 18 U.S.C. 82.

 
Case 2:19-cr-20100-NGE-DRG ECF No.1 filed 02/26/19 PagelD.4 Page 4of7

COUNT FOUR
(21 U.S.C. § 841 — Distribution of a Controlled Substance)

D-1 JERMAINE MATTHEWS
D-4 MARIAN MEADE

On or about September 29, 2018, in the Eastern District of
Michigan, the defendants, JERMAINE MATTHEWS and MARIAN
MEADE, individually and while aiding and abetting each other, did
knowingly and intentionally distribute a controlled substance, in
violation of Title 21, United States Code, Section 841(a)(1).

It is further alleged that the controlled substance involved was a
mixture containing a detectable amount of N-phenyl-N- [1-(2-
phenylethyl )-4-piperidinyl] propanamide, which is more commonly
known as fentanyl, a Schedule II controlled substance, all in violation of
Title 21, United States Code, §841(b)(1)(C) and 18 U.S.C. § 2.

COUNT FIVE
(21 U.S.C. §843(b) — Using a Communication Facility in the Commission
of a Controlled Substance Offense)
D-1 JERMAINE MATTHEWS
D-2 DONZELL COATS
D-3 TAMRA ROSE
From on or about August 13, 2018 through February 12, 2019, in

the Eastern District of Michigan, the defendants, JERMAINE
Case 2:19-cr-20100-NGE-DRG ECF No.1 filed 02/26/19 PagelD.5 Page 5 of 7

MATTHEWS, DONZELL COATS, and TAMARA ROSE did knowingly

and intentionally use a communication facility, to wit: a cellular

telephone, in committing, causing or facilitating the commission of the

offense of distribution of a controlled substance, as charged in this

indictment; all in violation of Title 21, United States Code, §8438(b).
FORFEITURE ALLEGATIONS

The allegations of Counts One though Four of this Indictment are
re-alleged and by this reference are fully incorporated herein for the
purpose of alleging forfeitures to the United States of America of certain
property in which the Defendant has an interest, pursuant to the
provisions of Title 21 United States Code §853.

Upon conviction of an offense alleged in Counts One through Four,
the Defendant so convicted shall forfeit to the United States any property
constituting or derived from any proceeds which the Defendant obtained,
directly or indirectly, or any property traceable thereto, as the result of
such violation, any property which the Defendant used or intended to be
used in any manner or part to commit or to facilitate the commission of
such violation, and/or any property involved in such violation, or any

property traceable thereto.
 

Case 2:19-cr-20100-NGE-DRG ECF No.1 filed 02/26/19 PagelD.6 Page 6 of 7

If the property described above as being subject to forfeiture, as a
result of any act or omission of the Defendant, cannot be located upon the
exercise of due diligence; has been transferred or sold to, or deposited
with a third party; has been placed beyond the jurisdiction of the Court;
has been substantially diminished in value; or has been commingled with
other property which cannot be subdivided without difficulty; it is the
intent of the United States, pursuant to Title 21, United States Code,
Section 853(p), to seek forfeiture of any other property of the Defendant
up to the value of the above forfeitable property and, in addition, to
require the Defendant to return any such property to the jurisdiction of

the Court for seizure and forfeiture.

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

MATTHEW SCHNEIDER
United States Attorney

s/Julie A. Beck
JULIE A. BECK
Chief, Drug Task Force Unit

s/John N. O’Brien, II
JOHN N. O’BRIEN II
Assistant United States Attorney Dated: February 26, 2019
Case 2:19-cr-20100-NGE-DRG ECF No.1 filed 02/26/19 PagelD.7 Page 7 of 7

Case:2:19-cr-20100
Judge: Edmunds, Nancy G.

: ctr - MJ: Grand, David R.
United States District Court Criminal Case Cov Filed: 02-26-2019 At 03:00 PM

Eastern District of Michigan SEALED MATTER (dat)

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

    

 

 

 

 

 

Companion Case Number:
sompan a
This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
-
Ll Yes No AUSA’s Initials: ;
Case Title: USA v. Jermaine Matthews, et al ()

 

County where gffense occurred : Wayne

Check One: Felony L_IMisdemeanor ]Petty
Vv _Indictment/ Information --- no prior complaint.
Indictment/ information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

/ February 26, 2019 / . ~

Date Jghn N. O'Brien JN
ssistant United $tates Attorney

211 W. Fort Stfeet, Suite 2001

Detroit, MI 48226-3277
Phone:313-226-9715

Fax: 313-226-5464

E-Mail address: John.OBrien@usdoj.gov
Attorney Bar #; P39912

 

 

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16
